Title: To James Madison from Isaac Cox Barnet, 26 October 1807
From: Barnet, Isaac Cox
To: Madison, James



Sir
Paris October 26th. 1807

I should forbear mentioning to you again the name of our Minister, Genl. Armstrong (having importuned you so often concerning him,) were I not impelled to it by a Sense of public duty and of private wrong, (I do not speak of myself,) which his conduct occasions.
Two or three of our fellow-Citizens, ship-wrecked near Brest, are or lately were languishing in the fetters of the french Service either by the fault of Gl. Armstrong, or of our laws, or for want of your more particular Instructions to Consuls, or owing to my poverty or perhaps from all these causes.  And whilst you are the proper channel of communication to the American Governmt. You will be the judge between the Minister and me.
On the first of September last I received a note from Mr. Warden private Secretary to Genl. Armstrong with the copy of a Letter from the Minister of Marine therein mentioned, copies whereof I have the honor to send with this, marked A & B.
On the 2d. of Septr. I transmitted a copy of the french Minister’s Letter to my correspondent at Havre, authorizing him, upon the release of the Seamen, to furnish them with the necessary Cloaths & Money to go to Cherbourg, and was informed in reply under date of the 5th. of sd. Sep: accompanying a Letter from the Commissary of Marine ( copy mark’d C.) that not only the Sum demanded by the Commissary (frs. 197. 40c.) but additional charges for their subsistance would be required to the Day of payment.  Upon the receipt of this I immediately wrote to the Minister of the United States the Letter copied under the mark D.
I waited His Excellency’s reply before I could take upon myself to authorize the payment required by the Commissary’s Letter And, Sir, I am waiting for it still.  On the 23d. of same month I addressed the Minister again on the Same Subject, Copy marked E., and have had no more attention paid to this than to the former.
It is true that on the evening of the 22d. I found a Note from Mr. Warden (copied and marked F).  To this I have shewn no regard, except telling Mr. Warden some days after when I met him, that I had received it, but could not act upon it because he was not a public officer nor a responsible agent and that unless Genl. Armstrong would inform me in writing, that he had authorized him to act for him in matters of accomptability, I could not consent to take his notes as Vouchers; that I had already been duped by my confidence in the way proposed and could not afford a repetition, but that I should consider any information he gave me from the Minister as morally good &c.  I did however, consult Several of our public agents then in Paris, one of them belonging to the Treasury Department, to know whether in their opinion Mr. Wardens Letter above mentioned, would be considered a Voucher: their opinion was unanimous for the negative.  Besides Sir, the language of that Note is not explicit.  My question was, would Genl. Armstrong refund me?  It does not Say he would, and whether he obtained the reimbursement of the Minister of Marine was not, under the circumstances, a consideration for me.  I was willing and ready to act upon a Certainty (such I should have considered the Minister’s written assurance of reimbursement.)  To him it belonged to look after the uncertain.  If I had solicited the release of the Seamen, I should of course have asked for entire justice: but knowing that Genl. Armstrong was notified last summer, of their Situation, by my Colleague, Mr. Skipwith, I would not incur the reproach of an improper interference.  With respect to Thomas Mathews, mentioned in the first part of Mr. Warden’s Note, the Copy (G). of Mr. Real’s Letter and of Mathews’ receipt (H) which I have the honor to subjoin,
gave me any information of him.  Nor will it escape you, Sir, that even the note in question written, as it states, by the "Minister’s directions", takes no notice of my Letters on the Subject, His Excellency not deigning to cause its acknowledgement any more than to give his Signature, when called upon by Consular duties.  I could however, Seek some Consolation in the knowledge I have of not being the only public Agent of the President’s appointment, in the Minister’s bad graces.
Suffer me now, Sir, to explain to you the reasons, derived from my own experience of General Armstrong, for not deferring to his Secretary’s note as a Voucher.  They are perfectly foreign to Mr. Warden in his private and moral character, for I entertain an high esteem for him and this is an additional reason for not subjecting him to any responsibility.  My objections are grounded on an incident which tho’ trifling in amount, is in my view, and I trust will be found So in yours, sufficiently important in its principle to Serve as a Beacon in money transactions with General Armstrong.  I will not permit myself any comments on this incident which will readily occur to every impartial mind on reading the papers here respectfully submitted (and numbered 1. 2. 3. 4. 5. 6 & 7) for your perusal.
I am mortified, Sir, to be thus obliged for my Justification to detail to you "A tale of a Guinea".  It is one however, that might derive more magnitude were it told with the "esprit" of the author of the Pamphlet entitled "Examination of the Memorial in the Case of the Ship New Jersey" &c but my Conscience tells me it is related with more regard for "truth and justice".  I have the honor to be, with the highest respect sir, your most obedient servant

I. Cox Barnet

